127 F.3d 1095
Pens. Plan Guide (CCH) P 23939YPaul J. Engelhart, William J. Mcilfatrick, H.C. Kohout, CarlC. Brandt, Lawrence Cirillo, Charles D. Nester, Thomas F.Meehan, Jr., Jacqueline A. Mace, Donald E. Kraft, Robert E.Graham, (Englehart Subclass), William J. Mcilfatrick,(Mcilfatrick Disability Subclass), William J. Mcilfatrick,(Mcilfatrick Offset Subclass) Jacqueline A. Mace (Mace Subclass)v.Consolidated Rail Corporation, Supplemental Pension Plan ofConsolidated Rail
NO. 96-1920
United States Court of Appeals,Third Circuit.
Aug 05, 1997

Appeal From:  E.D.Pa. ,No.92cv07056 ,
Buckwalter, J.


1
Affirmed.